     Case 6:20-cv-00051-SEH Document 4 Filed 07/07/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION


GLENN LEONARD, APPRAISAL                  Case No. CV-20-51-H-SEH
MANAGEMENT COMPANY LLC,
and FLR ENTERPRISES LLC

             Plaintiffs,

      vs.                                      ORDER
UNITED STATES OF AMERICA,
Kurt G. Alme, in his capacity as
United States Attorney for the District
of Montana, the UNITED STATES
FEDERAL BUREAU OF
INVESTIGATION, Federal Bureau
of Investigation Special Agent Troy
Capser, Federal Bureau of
Investigation Employee Allison
Thurman and Other Unknown Federal
Agents

             Defendants.
       Case 6:20-cv-00051-SEH Document 4 Filed 07/07/20 Page 2 of 2




      Plaintiffs have filed a Motion for Change of Venue in this matter. Upon

reviewing the motion and supporting brief, the Court finds that there is good cause

for moving this matter to the Missoula Division and, therefore, IT IS HEREBY

ORDERED that this matter be re-assigned to the Missoula Division for further

proceedings.        -tf,,,
      DATED this__l__ day of July, 2020.



                                           k             f,4---t~111"1')
                                               Sam E. Haddon, District Judge
                                               United States District Court




                                        -2 -
